Citation Nr: 0817125	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-34 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2006 rating decision in which the RO denied 
entitlement to a TDIU.  In December 2006, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 2007, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2007.  

In May 2008, a Deputy Vice-Chairman of the Board granted a 
motion to advance the veteran's appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's only service-connected disability is PTSD, 
rated as 70 percent disabling.  

3.  Competent and persuasive evidence does not establish that 
the veteran's service-connected PTSD precludes him from 
obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In claims for increase (to include a claim for a TDIU), a 
claimant must be provided with the appropriate criteria as 
well as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for a higher 
rating (presumably, to include a TDIU) : (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2006 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a TDIU.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim and 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The November 2006 rating 
decision reflects the initial adjudication of the claim for a 
TDIU after issuance of this letter.  Hence, the September 
2006 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The Board points out that, to the extent that Vazquez-Flores 
applies to the claim on appeal, the Board finds that the 
September 2006 VCAA letter, which informed the veteran of the 
information and evidence necessary to substantiate his claim 
and explained how disability ratings are determined, 
satisfies the notice requirements of Vazquez-Flores.  
Further, the veteran's written statements reflect that he 
understood these requirements.  Consequently, any error in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, and the reports of December 2005 and July 
2006 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran, as well as by his son and his 
representative, on his behalf.  

The Board also finds that no further development of the claim 
is warranted.  Both the December 2005 and July 2006 VA 
examination reports note that the veteran participates in Vet 
Center PTSD group therapy.  These group therapy records have 
not been associated with the claims file.  However, there is 
no evidence or allegation that these records bear on the 
basis of the denial of the claim for a TDIU-the lack of 
competent, probative evidence that the veteran's service-
connected PTSD precludes him from obtaining or retaining 
substantially gainful employment.  The records of group 
treatment would not include a medical opinion that this 
veteran's PTSD results in unemployability-the very matter on 
which this case turns.  Moreover, the veteran himself has 
consistently reported that all of his medical treatment is 
available from the Clarksburg VA Medical Center (VAMC), 
further indicating that any records of group therapy from the 
Vet Center would not reflect individual treatment of, and/or 
any medical opinion regarding, the veteran.  In an October 
2006 VCAA notice response, the veteran indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

In this case, the veteran meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for PTSD, rated as 70 percent disabling.  However, the 
remaining question is whether the veteran's service-connected 
disability, in fact, renders him unemployable.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

On his August 2006 VA Form 21-8940, the veteran indicated 
that he had completed seventh grade, and that he had worked 
as a mine foreman in 1979, as a motor man from October 1987 
to January 1991, and picking slate from April 1991 to March 
1992.  The veteran reported that the three companies he had 
worked for from October 1987 to March 1992 were all out of 
business.  The veteran asserted that his service-connected 
PTSD prevented him from securing or following any 
substantially gainful occupation.  In the remarks section of 
this form, the veteran noted alcohol abuse and not getting 
along with others.  

Records of VA treatment from April 2005 to June 2006 include 
diagnoses of and treatment for PTSD.  During VA treatment in 
May 2005, the veteran gave a history of working in the coal 
mines for about 15 to 20 years.  

The veteran underwent a private psychological evaluation in 
November 2005.  Following examination, the psychologist 
rendered Axis I diagnoses of PTSD, delayed onset, chronic; 
alcohol dependence, with physiological dependence; and major 
depression, recurrent, in partial remission.  The 
psychologist assigned a Global Assessment of Functioning 
(GAF) score of 30.  

On VA PTSD examination in December 2005, the examiner noted 
that the veteran's PTSD symptoms were causing clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  Regarding the 
frequency, severity, and duration of PTSD symptoms, the 
examiner noted that the veteran's symptoms had been present 
since the 1950s, but that he tried to avoid them and focused 
on work and his marriage, however, when his wife died and he 
stopped working, his symptoms became more prominent.  The 
examiner noted that the veteran drank some throughout the 
years, but that his drinking increased after his wife died in 
June 1994, after which time he drank every day until mid-
2005, when he stopped.  The veteran reported that he 
currently drank about one beer a week at most, and the 
examiner commented that alcohol did not play any significant 
part in the veteran's life currently.  The examiner indicated 
that the veteran had problems with activities of daily 
living, but stated that these problems were mainly due to the 
veteran's medical problems.  The Axis I diagnoses were PTSD, 
chronic, and alcohol abuse, in early partial remission.  On 
Axis V, the examiner assigned a GAF score of 55.  The 
examiner noted that the GAF score represented moderate 
symptoms of PTSD with moderate difficulty in social and 
occupational functioning related solely to PTSD.  

Regarding the veteran's employment history, the examiner 
noted that the veteran's usual occupation was a coal miner, 
but that he was not currently employed as he had retired in 
1992 because he was eligible by age or duration of work.  The 
veteran reported that getting angry had caused him problems 
at work, leading to him change jobs often.  He added that his 
problems sleeping and problems with nightmares also caused 
some additional work problems.  The examiner assessed the 
effects of PTSD on social and occupational functioning, 
noting that the veteran had frequent, moderate decreased 
efficiency, occasional, moderate decreased productivity, 
occasional, moderate decreased reliability, occasional, 
moderate, inability to perform work tasks, and frequent, 
moderate impairment in work, family, and other relationships.  

In a January 2006 letter, the veteran's son reported that his 
father had many different jobs, and seldom kept a job longer 
than a year or two and was always being fired or laid off.  
The veteran's son stated that the veteran's drinking and 
temper were the cause for the loss of a majority of his jobs, 
and added that he never felt satisfied with anyone he worked 
for and would often have conflicts with them.  

The veteran was afforded a second VA PTSD examination in July 
2006.  The veteran again reported that he retired from his 
job as a coal miner in 1992 because he was eligible by age or 
duration of work.  Regarding alcohol use, the examiner noted 
that this had no problematic effect.  The Axis I diagnoses 
were PTSD, chronic; depressive disorder, not otherwise 
specified; and alcohol dependence, in partial remission.  In 
assigning a GAF score, the examiner stated that the veteran's 
alcohol dependence more likely than not was caused by his 
PTSD, and that depression, more likely than not, was caused 
by PTSD and exacerbated by the death of his spouse.  The 
examiner assigned a GAF score of 50 for PTSD and secondary 
disorders (alcohol dependence and depression), but added that 
there was some depression related to the death of the 
veteran's spouse which dropped the overall GAF score to 45.  
The examiner opined that PTSD was the predominant cause of 
the veteran's dysfunction and reduced quality of life, 
however, he also noted that the veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms, and that PTSD signs and symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  Rather, the examiner opined that the 
veteran's PTSD symptoms caused reduced reliability and 
productivity in that the veteran had rather superficial 
relationships with his brother and daughter and had a 
strained relationship with his two sisters.  He was socially 
isolated and lonely.  The examiner noted that the veteran's 
quality of life was reduced after he returned from the Korean 
conflict and his retirement and the death of his spouse led 
to further reduction in the quality of life.  

In his December 2006 NOD, the veteran asserted that several 
comments regarding the severity of his PTSD from the July 
2006 VA examination were not addressed.  He submitted a copy 
of that examination report in which he highlighted his 
statement that he went to the VFW and the Moose Lodge once a 
month, and that he did not socialize; the findings that he 
had obsessive/ritualistic behavior, in that he checked the 
door locks repeatedly at night, and suicidal thoughts; as 
well as the examiner's finding that he exhibited serious 
problems with social functioning, moderate problems with 
family functioning, and serious problems with recreational 
functioning.  Finally, the veteran also pointed to the 
findings in the July 2006 VA examination report that PTSD was 
the predominant cause of his dysfunction and reduced quality 
of life, and the poor prognosis for improvement of 
psychiatric condition and impairments in functional status.  

Considering the governing criteria in light of the above-
noted evidence, the Board finds that overall record does not 
establish that the criteria for a TDIU are met.  

None of the medical evidence supports the veteran's 
assertions that his service-connected PTSD renders him unable 
to obtain or retain substantially gainful employment; in 
fact, the medical opinion evidence appears to support a 
contrary conclusion.  In this regard, the December 2005 VA 
examiner, who considered the veteran's assertions regarding 
his anger, sleep problems, and nightmares affecting his work, 
assessed the effects of PTSD on social and occupational 
functioning as no more severe than moderate.  The July 2006 
VA examiner specifically opined that the veteran did not have 
total occupational and social impairment due to PTSD signs 
and symptoms.  

This conclusion is further bolstered by the assigned GAF 
scores.  While the private psychologist assigned a GAF score 
of 30 in November 2005, the records of VA treatment reflect a 
GAF score of 41 and an estimated GAF score of 45 in May 2005, 
the December 2005 VA examiner assigned a GAF score of 55, and 
the July 2006 VA examiner assigned a GAF score of 50 for the 
veteran's PTSD and secondary disorders.  While, according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores ranging from 21 to 30 are assigned when there 
is inability to function in almost all areas (e.g., stays in 
bed all day; no job, home, or friends), GAF scores from 41 to 
50 are indicative of any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), and the GAF score of 55 is indicative of 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
social workers).  Therefore, although the record reflects a 
single GAF score of 30, the remainder of the GAF scores 
suggest moderate or, at worst, serious impairment in 
occupational functioning, but do not indicate that the 
veteran is precluded from employment due to PTSD.  

The  record also reflects that the veteran suffers from 
numerous nonservice-connected medical disabilities.  A record 
of VA treatment from May 2005 notes that the veteran 
presented for treatment using a wheelchair until he got to 
the entrance of the room, when he walked in on his own 
volition and accord.  The physician also noted that the 
veteran had chronic obstructive pulmonary disease (COPD) and 
was using oxygen supplementation.  The December 2005 VA 
examiner specifically noted that the veteran's problems with 
activities of daily living were mainly due to his medical 
problems.  The December 2005 VA examiner noted that the 
veteran's significant non-psychiatric illnesses included 
coronary artery disease (CAD), COPD, hip, and low back pain.  
The July 2006 VA examiner noted that the veteran's 
significant non-psychiatric illnesses included 
hypothyroidism, osteoarthritis, chronic low back pain, COPD, 
hypertension, and coronary atherosclerosis.  As noted above, 
in determining whether a TDIU is warranted, consideration may 
not be given to impairment caused by the veteran's 
nonservice-connected disabilities.  See Van Hoose, 4 Vet. 
App. at 363.  

The Board also has considered the assertions by and on the 
veteran's behalf; however, none of this evidence provides a 
basis for allowance of the claim.  To whatever extent the 
veteran and his son attempt to establish the veteran's 
entitlement to a TDIU on the basis of their assertions, 
alone, the Board emphasizes that neither the veteran nor his 
son is shown to possess expertise in medical or vocational 
matters (see Bostain v. West , 11 Vet. App. 124, 127 (1998) 
and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and none 
of these lay assertions is supported objectively.  In 
particular, the Board notes that the veteran's August 2006 
assertion that alcohol abuse (which has been associated with 
PTSD) affects his employability is contradicted  by both 
objective findings and later assertions .  The December 2005 
and July 2006 VA examination reports include diagnoses of 
alcohol abuse in early partial remission and alcohol 
dependence, in partial remission, respectively.  Further, the 
veteran himself has reported that he stopped drinking in 
2005, and currently had only about one beer a week, and the 
December 2005 VA examiner specifically noted that alcohol did 
not play any significant role in the veteran's life, 
currently.  

As such, the Board must conclude that the criteria for 
assignment of a TDIU are not met.  While the record reflects 
that the veteran has not been employed since 1992, the 
competent, probative evidence simply does not support any lay 
assertions that the veteran is unemployable due to service-
connected disability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


